Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 10, 2020

                                        No. 04-19-00723-CV

                           IN THE INTEREST OF W.A.F., A CHILD

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-15404
                          Honorable Norma Gonzales, Judge Presiding


                                           ORDER
        On January 3, 2020, we ordered appellant to provide written proof to this court that the
reporter’s fee had been paid or arrangements had been made to pay the reporter’s fee. Thereafter,
the court reporter filed a notification of late record stating that she had received partial payment
for the reporter’s record and the balance of the reporter’s fee is expected to be paid by the middle
of February 2020.

       Appellant is ORDERED to pay the balance of the reporter’s fee on or before February
28, 2020. The court reporter’s request for an extension of time to file the reporter’s record is
GRANTED. The reporter’s record is due on or before March 27, 2020.

        Unless appellant files a motion for extension of time and the extension is granted by this
court, appellant’s brief will be due thirty days after the reporter’s record is filed. See TEX. R. APP.
P. 38.6 (providing that an appellant must file a brief within thirty days after the filing of the
clerk’s record or the reporter’s record, whichever is later); TEX. R. APP. P. 10.5(b) (specifying the
contents of a motion for extension of time).


                                                       _________________________________
                                                       Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2020.


                                                       ___________________________________
                                                       Michael A. Cruz,
                                                       Clerk of Court